Citation Nr: 1200212	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  02-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right eye injury.

4.  Entitlement to service connection for residuals of a left eye injury.

5.  Entitlement to service connection for headaches

6.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

7.  Entitlement to service connection for residuals of jaw surgery.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty for at least 10 years, to include verified periods of active service from October 1979 to July 1985, January 1989 to March 1989, and January 1991 to April 1991. A Report of Separation and Record of Service shows he served in the Air National Guard of Tennessee and as a reserve of the Air Force from August 1987 to February 1996, at which time he enlisted in the California National Guard. 

This matter arises before the Board of Veterans' Appeals(Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the above claims. 

The matter was remanded for additional development in May 2004 and October 2008.

The claims for service connection for TMJ dysfunction, hearing loss, tinnitus, residuals of a right eye injury, residuals of a left eye injury and headaches will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The probative evidence is in equipoise as to whether the currently demonstrated residuals of jaw surgery, characterized by facial numbness, are attributable to the Veteran's active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of jaw surgery, characterized by facial numbness, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition on the only issued being decided at this time, no further assistance or notice is required under the Veterans Claims Assistance Act of 2000 (VCAA) to help the Veteran in substantiating his claims.

Service Connection Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95  (1997). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000).



Residuals of Maxillary Surgery

The Veteran alleges that his in-service jaw surgery resulted in numbness, a lack of sensitivity, and difficulty swallowing.

In June 1984, the Veteran underwent bilateral LeFort I orthognathic surgery for right maxillary excess and asymmetry with resultant malocclusion.  The surgical report notes that he was first seen in September 1983 at the dental clinic for right TMJ pain.  The diagnosis at that time was internal derangement.  In February 1984, he was seen at the USAF Regional Medical Center, in Wiesbaden, where he was diagnosed with right maxillary excess and asymmetry, with resultant severe malocclusion.  He was admitted for orthognathic surgery to correct the malocclusion.  

A June 2000 neurology consultation indicates that the Veteran began experiencing numbness on the left side of his face, numbness and tingling in his forearm and fingers, and tenderness of the left shoulder.  Sensory examination demonstrated decreased sensation over the face on the left side to pinprick.  There was decreased sensation extending over the top of the head and there was midline splitting sensory deficit in the face.  Vibratory sensation was equal to both sides.  
It was noted that the Veteran's symptomatology could be due to biochemical changes of the brain, but the Veteran did not exhibit signs of anxiety, panic or depression.  An MRI was suggested, in order to rule out the possibility of multiple sclerosis.  A June 2000 head CT scan was normal.

In May 2001, the Veteran was afforded a VA examination.  At that time, his chief complaint was paresthesia.  Following examination, the diagnosis was paresthesia related to bilateral LeFort I orthognathic surgery.  

During a June 2001 dental consultation , the Veteran reported numbness of the paranasal regions, bilaterally, since his in-service jaw surgery.  Physical examination demonstrated a symmetrical face with a maxillary opening within normal limits.  Movement of the palette was not well defined because there was a considerable scarification from a surgery as an infant.  Cranial Nerve V was mildly deficient across the maxilla as a residual of his LeFort I osteotomy.  Intraorally, there was a slight feeling of numbness only at the posterior-most left check mucosa.  X-rays demonstrated that the TMJ was within normal limits.  The impression was left sided facial paresthesia, worsening for no apparent reason  bout a year and a half ago.  There was also subjective numbness at the left preauricular region, extending to the mandible to midline with less numbness.  There was no dental, traumatic, or maxillofacial etiology.  

In November 2007, the Veteran reported with residual numbness since his in-service surgery and jaw pain that began in the last year or so.  When he described his numbness, he pointed to the upper face and forehead, around his nose, under the eyes and the upper lip.  His private treatment provider indicated that there was definitely some innervation in the maxilla, as there had been a recent toothache.   

In September 2010, the Veteran was afforded a VA examination.  With respect to the Veteran's subjective complaints of numbness, the examiner indicated that it was difficult yo determine whether these were residuals of the maxillofacial surgery.   He noted that the distribution of the areas above the Veteran's eyes, lower lip, and chin were not in an area innervated by the nerves located in the area of the maxillary surgery.  Except for the numbness below the Veteran's eyes and upper lip, the distribution of the claimed facial numbness did not appear to follow anatomical patterns for the nerves that would have been involved in the 1984 surgery.

Following review of the pertinent evidence of record, as detailed above, 
the Board concludes that service connection for residuals of jaw surgery, characterized by facial numbness, is warranted.  Indeed, the evidence is at least in equipoise as to the whether the Veteran's current facial numbness is attributable to his in-service June 1984 surgery.  Indeed, in May 2001, a VA examiner related the Veteran's paresthesias to the 1984 surgery.  Likewise, in June 2001, a VA treatment provider attributed the mild deficiency in Cranial Nerve V to the 1984 oral surgery.  No other medical evidence of record refutes these findings.  In this regard, it is true that a subsequent VA examiner in 2010 found that some areas of numbness did not correspond to the areas innervated by the nerves implicated in the surgery.  However, that examiner did find that numbness below the eyes and around the upper lip were consistent with nerve patterns involved in the 1984 operation.  Therefore, at least some of symptomatology at issue can be found to relate to the in-service surgery.  Moreover, tests to identify alternate causes, such as multiple sclerosis, were negative.  

In sum, the record here enables a finding that a current disability manifested by facial numbness is at least as likely as not attributable to the Veteran's in-service LeFort I segmentak osteotomy performed in 1984.   In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of jaw surgery, characterized by facial numbness, is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

The above decision awards service connection for residuals of the Veteran's in-service jaw surgery, manifested by facial numbness.  He has also claimed that the surgery caused TMJ dysfunction.  In developing this particular claim, the Board in October 2008 ordered that a VA examination be conducted.  While such examination was performed in September 2010, it is inadequate to decide this issue because the examiner's remarks were not sufficiently responsive to the questions posed in the remand.  Specifically, the examiner was asked to address whether the condition requiring surgery existed prior to the Veteran's active duty, and if so, whether the disorder increased in disability during a period of active duty.  

As noted in the September 2010 examination report, "(t)he records appear to indicate that the (Veteran) had a pre-existing medical condition with his maxilla where one side (the right) was larger than the other."  However, while observing that there were no post-operative complications and no further treatment for TMJ 
problems, the examiner never actually provided an opinion on the issue of aggravation.  Accordingly, this must be corrected on remand.  

The Veteran also alleges entitlement to service connection for hearing loss, tinnitus, residuals of a right eye injury, residuals of a left eye injury and headaches.  Upon review of the record, the Board finds that additional evidentiary development is necessary as to these claims as well.

With regard to the hearing loss and tinnitus claims, the Veteran's history of in-service noise exposure includes his assignment with fire rescue, involving flight line noise, heavy equipment, and explosions.  The Veteran also has a post-service eight-year history of noise exposure as a firefighter.  

The Veteran's reports of in-service noise exposure are consistent with his military specialty for at least one of his tours of active duty (from October 1979 to July 1985 and from January 1989 to March 1989).  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  In addition, VA medical records contain a current diagnosis of bilateral sensorineural hearing loss and reflects complaints of tinnitus.  He is competent to describe his current symptoms, such as difficulty hearing and ringing in his ears.  Additionally, specific to the tinnitus claim, in June 1984 the Veteran presented with complaints of right ear pain and ringing.  At that time, he was diagnosed with a eustachian tube dysfunction.  In June 2008 and November 2010, the Veteran presented with complaints of tinnitus.  For these reasons, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims of service connection for residuals of injuries to the eyes, the Board finds that an examination would be helpful in the adjudication of the claim.  On his July 2002 VA Form 9, the Veteran characterized his right eye disorder as floating black spots and cataracts and his left eye disorder as floaters and cataracts.  

A review of the record demonstrates that the Veteran has sustained various injuries to his eyes.   In January 1977, he experienced trauma while putting out a fire.  He related that he was struck by "black smoke" and thrown back from the force of an explosion.  He presented with complaints of blurred vision and pain in both eyes. Physical examination demonstrated singed eyebrows, conjunctiva of both eyes was 1+ edema, and an abrasion over the left eye.  Slit ophthalmitic examination revealed only a superficial abrasion.  

In September 1978, the Veteran reported that he had been enucleated during a fight.  A small half inch laceration was noted to the lateral canthus, medial to the nose on the left side.  He also complained of blurred vision.  He was consequently referred for an ophthalmitic consultation, which detected no complications.  

An eye consultation dated in March 1984 indicated low simple hyperopia.  Overall, the Veteran's eye health was characterized as good, and no permanent ocular change was noted.  

In January 2000, the Veteran began to experience left eye vision problems where his vision appeared to go in and out and he would occasionally see double.  

On November 2, 2000, the Veteran was involved in a motor vehicle accident when a mallet fell through his windshield.  Glass particles entered both his eyes.  Bilateral corneal glass foreign bodies and corneal abrasions were diagnosed at the emergency room, and superficial glass particles were removed from both his eyes.  Upon physical examination there was inflammation secondary to foreign particles.   In May 2001, the Veteran reported with complaints of mild light sensitivity, halos/stars with lights, sharp pain in the nasal canthus.  He was using artificial tears every one to two hours.  Physical examination demonstrated continued ocular inflammation, with possible retained glass fragments, which was greater in the left eye.  There was a possible superior field loss secondary to trauma.  

Upon evaluation in October 2001, the Veteran reported eye irritation, light sensitivity, and intermittent swelling of the eyelids.  Objectively, uncorrected visual acuity was 20/40 in both eyes.  Findings were otherwise normal, except that 
a Humphrey automated visual field of the left eye showed a slight area of inferior depression.  The examiner's diagnosed a resolved corneal abrasion and resolved conjunctival foreign body injury.  The examiner concluded that the Veteran did sustain bilateral ocular injuries from the November 2000 accident, which were superficial in nature and resulted in corneal abrasions and some retained foreign bodies.  He noted that it was reasonable with this type of injury that the Veteran would have experienced persistent symptoms for a period of a few weeks to perhaps a few months; however, there was little basis at that time for a continued complaints.  Physical examination had not shown any evidence of residual glass foreign bodies, ocular inflammation or persistent irritation.  Additionally, the nature of the injury was quite superficial and would not be expected to be associated with persistent or long-lasting ocular complaints.  Specifically, the Veteran's visual complaints could not be in any way related to the ocular injury, as there was no evidence of any ocular penetration or other significant damage.  The visual field abnormality that was noted was very subtle in nature and was unrelated to the injury.  The examiner concluded that there was no objective evidence to support the Veteran's continued complaints of symptoms following his injury.  

Although the October 2001 VA treatment provider has concluded that the Veteran's current eye complaints are unrelated to the November 2000 injury, he has not provided an etiology for any current eye disorders or addressed the prior eye injuries.  Accordingly, the Board finds that a VA examination should be arranged to better ascertain the existence and etiology of the Veteran's claimed eye disorders.

With regard to the claim for headaches, the Veteran has alleged two etiologies.  On his July 2002 VA Form 9, he contended that his headaches were associated with his claimed eye disorders.  On a March 2007 post-deployment questionnaire, he endorsed complaints of headaches, which he attributed to exposure to herbicides, smoke fumes, oil fumes, fires and sand/dust.  Accordingly, the Board finds that a VA examination should be scheduled to ascertain the existence and etiology of the claimed headaches.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his TMJ,  hearing loss, tinnitus, right eye disorder, left eye disorder and headaches.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  The examiner that performed the September 2010 dental examination should be asked to review the file and state whether the record contains clear and unmistakable evidence that TMJ or other musculoskeletal disability of the jaw preexisted the Veteran's active service.  

If it is found that TMJ or other musculoskeletal disability of the jaw preexisted service, then the examiner must state whether such disability was aggravated (permanently worsened beyond the natural progression of the disease) by any period of service.  

If it is found that TMJ or other musculoskeletal disability did not preexist service, then the examiner must state whether it is at least as likely as not that any current disability is attributable to service, to include the LeFort I segmental osteotomy performed in 1984.

All opinions must be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

If the examiner that evaluated the Veteran in September 2010 is no longer available, then another comparably qualified examiner may respond in his place, following a review of the claims file.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.  He or she should also provide an interpretation of any audiologic findings depicted in graph form in the claims file.  

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

For the purpose of the examination, the examiner should accept as fact the Veteran's statements of in-service noise exposure associated with his duties as a firefighter and medical service specialist.  However, any noise exposure following service, or during periods of Reserve duty that do not qualify as active service, should also be considered.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed residuals of a right eye injury and residuals of a left eye injury. The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current residuals of a right eye injury and/or residuals of a left eye injury are causally or etiologically related to his military service, to include injuries sustained in January 1976, September 1978, and November 2000? 

A rationale for any opinion advanced should be provided. The examiner should also state what sources were consulted in forming the opinion.

5.  Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed headaches. The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current headaches are causally or etiologically related to his described exposure to jet fuel, smoke, and other environmental hazards in service or is otherwise related to his military service? 

A rationale for any opinion advanced should be provided. The examiner should also state what sources were consulted in forming the opinion.

6.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


